Sterling Holdco, Inc.

RESTRICTED STOCK AGREEMENT

 

 

This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated effective as of July 1,
2013, is entered into by and between Sterling Holdco, Inc., a Delaware
corporation (the “Company”), and «First_Name» «Last_Name» (the “Participant”),
pursuant to the Sterling Holdco, Inc. Restricted Stock Plan, as in effect and as
amended from time to time (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

 

WHEREAS, the Company desires to grant shares of common stock, par value $0.01
per share (the “Common Stock”) to certain key employees of the Company, subject
to the vesting conditions and other restrictions described below (“Restricted
Stock”);

 

WHEREAS, the Company has adopted the Plan in order to effect such grants; and

 

WHEREAS, the Participant is a key employee as contemplated by the Plan, and the
Committee has determined that it is in the interest of the Company to grant
shares of Restricted Stock to the Participant.

 

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

 

1. Confirmation of Grant.

 

A. Grant of Restricted Stock. The Company hereby grants to the Participant,
effective as of the date hereof (the “Grant Date”), [____________] shares of
Restricted Stock, which are subject to all of the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the terms of which are
made a part of, and incorporated into, this Agreement. As a condition of
receiving the grant of these shares of Restricted Stock, Participant hereby
agrees to sign this Agreement and to execute a Joinder Agreement to the
Management Stockholders Agreement, in substantially the form attached hereto as
Exhibit A. Any prior agreement, commitments or negotiations between the Company
and Participant concerning this grant of Restricted Stock are hereby superseded
and extinguished.

 

 1

 



B. Investment Representation. Instruments evidencing the grant of Restricted
Stock may contain such other provisions, not inconsistent with the Plan, as the
Committee deems advisable, including a requirement that a Participant represent
to the Company in writing, when such Participant receives Restricted Stock (or
at such other time as the Committee deems appropriate), that such Participant is
an accredited investor, as defined under the Securities Act of 1933, is
acquiring such shares (unless they are then covered by an effective registration
statement filed under the Act) are for such Participant’s own account for
investment only and with no present intention to transfer, sell, or otherwise
dispose of such shares except such disposition by a legal representative as
shall be required by will or the laws of any jurisdiction in winding up the
estate of such Participant. Such shares of Common Stock shall be transferable
only if the proposed transfer shall be permissible pursuant to the Plan and if,
in the opinion of counsel satisfactory to the Company, such transfer at such
time will be in compliance with all applicable securities laws.

 

2. Vesting.

 

A. Vesting Upon Service.

 

(1) Upon vesting and the written request of the Participant the Company will
issue the Participant’s Restricted Stock in his or her name. The Participant’s
right to the Common Stock granted under this Agreement will fully vest
thirty-six (36) months from the Grant Date (i.e. on June 30, 2016, the “Vesting
Date”), subject to Participant’s continuous employment with the Company or a
Subsidiary from the Grant Date to such Vesting Date. For purposes of this
Agreement, a Participant will be deemed to be continuously employed by the
Company or a Subsidiary if the Participant is actively performing service or is
on a bona fide employee leave of absence that was approved by the Company in
writing and the terms of the leave, or applicable law, provide for continued
service crediting.

 

(2) In the event that a Participant’s Vesting Date occurs during a period in
which the Participant is limited in terms of his ability to sell shares of
Restricted Stock in order to satisfy his or her tax withholding obligations as
described in Section 6, whether such limitation is due to a lock-up agreement or
the Company’s insider trading policy or similar restriction, then vesting in
such shares of Restricted Stock will be delayed until the first date on which
the Participant is no longer prohibited from selling such shares of Restricted
Stock due to a lock-up agreement or insider trading restriction (the “Subsequent
Vesting Date”), provided that Participant has been continuously employed by the
Company or a Subsidiary from the Grant Date until the Subsequent Vesting Date
and that Participant is able to sell such shares of Restricted Stock to satisfy
such withholding obligations no later than 2 ½ months after the end of the year
in which the shares of Common Stock would otherwise have been delivered.

 

B. Termination of Employment. Unless otherwise determined by the Committee, in
the event that the Participant’s employment with the Company or any Subsidiary
terminates for any reason prior to the Vesting Date (whether on account of
death, disability, voluntary termination of employment, or involuntary
termination of employment), then any unvested Restricted Stock that has been
granted to Participant pursuant to this Agreement shall be forfeited by the
Participant and cancelled immediately, as of the effective date of Participant’s
termination of employment.

 

 2

 



C. Change in Control; Public Offering. In the event of a Change in Control or
Public Offering, any Restricted Stock that has not yet vested on the effective
date of such Change in Control or Public Offering will become fully vested on
such effective date.

 

D. No Other Accelerated Vesting. The vesting provisions set forth in this
Section 2, or expressly set forth in the Plan, shall be the exclusive vesting
provisions applicable to the Restricted Stock and shall supersede any other
provisions relating to vesting, unless such other provision expressly refers to
the Plan and this Agreement. Notwithstanding the foregoing, however, the
Committee may accelerate, reduce or eliminate the vesting of any Restricted
Stock at any time and from time to time, in its sole discretion.

 

3. Restrictions. In order to receive any grant of Restricted Stock hereunder,
the Participant hereby agrees that he or she shall (i) execute this Restricted
Stock Agreement, (ii) execute a Joinder Agreement to the Management Stockholders
Agreement in substantially the form set forth in Exhibit A, and (iii) deposit
with the Company any stock certificate(s) issued to such Participant for the
period of any vesting restriction thereon, together with an executed blank share
power of attorney or other instrument of transfer therefor that may be
reasonably requested by the Company from time to time. As soon as
administratively practicable after the lapsing of the vesting restrictions, with
respect to any Restricted Stock subject to the terms of this Agreement, the
Company shall deliver to the Participant, in book-entry or certificate form, the
shares of formerly Restricted Stock, which shall be free of the vesting
restrictions set forth in this Restricted Stock Agreement but shall continue to
be subject to the restrictive covenants and repurchase terms and conditions set
forth in this Restricted Stock Agreement, to any restrictions required under
Federal securities laws or other applicable law, and to any restrictions set
forth under the Management Stockholders Agreement. To the extent not vested, no
Restricted Stock granted hereby may be sold, transferred, pledged, assigned,
encumbered, or otherwise alienated or hypothecated, other than by will, by the
laws of descent and distribution, or on such terms and conditions as the
Committee shall establish, to a Permitted Transferee.

 

 3

 



4. Stockholder Rights. During the period of restrictions with regard to the
shares of Restricted Stock granted to a Participant hereunder, the Participant
shall have all of the rights of a holder of shares of Common Stock, including
but not limited to the right to receive dividends (or amounts equivalent to
dividends) and to vote with respect to the shares of Restricted Stock, except as
otherwise provided by the Committee, this Agreement, or the Management
Stockholders Agreement. The Committee, in its discretion, may provide that any
dividends or distributions paid with respect to shares of Restricted Stock
subject to the unvested shares of Restricted Stock will be subject to the same
restrictions as the shares of Restricted Stock to which such dividends or
distributions relate, and that cash dividends may be held in custody or
otherwise by the Company. For the avoidance of doubt, the Company shall have the
right, but not the obligation, to purchase the vested shares of Restricted Stock
granted to a Participant hereunder upon the Participant’s termination of
employment from the Company or its Subsidiaries for any reason; provided,
however, that in the event that the Company decides to exercise such purchase
right, the purchase price for a Participant’s vested shares of Restricted Stock
shall equal the lesser of such Stock’s Fair Market Value on the date such shares
become vested or such Stock’s Fair Market Value on the Grant Date,
notwithstanding any provision to the contrary in the Management Stockholders
Agreement.

 

5. Adjustments. In the event of an Adjustment Event, the number of shares
covered by the grant of Restricted Stock hereunder may be adjusted (and rounded
down to the nearest whole number), as provided in the Plan. The Participant’s
Restricted Stock shall be subject to the terms of any agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan.

 

6. Tax Consequences.

 

A. General Tax Consequences. Under Code Section 83(a), the Fair Market Value of
the shares of Restricted Stock granted to Participant, determined as of the date
the vesting restrictions described in this Agreement, will lapse.
Notwithstanding the foregoing, however, the Participant acknowledges that he or
she may elect to be taxed on the Fair Market Value of the shares of Restricted
Stock as of the Grant Date, rather than when such shares cease to be subject to
such forfeiture restrictions, by filing an election under Code Section 83(b)
with the Internal Revenue Service within thirty (30) days after the Grant Date,
in substantially the form attached to this Agreement as Exhibit B. Failure to
make this filing within the thirty (30) day period will result in the
recognition of ordinary income by the Participant as of the date the forfeiture
restrictions lapse.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO DETERMINE WHETHER OR NOT TO FILE AN ELECTION UNDER CODE
SECTION 83(B), AND TO FILE ANY SUCH ELECTION IN A TIMELY MANNER. THE PARTICIPANT
IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE DECISION AS TO
WHETHER OR NOT TO FILE ANY CODE SECTION 83(B) ELECTION.

 

 4

 



B. Tax Withholding.

 

(1) Unless a Participant has made an election under Code Section 83(b) to
include in his taxable income the Fair Market Value of the shares of Restricted
Stock on the Grant Date, the Participant shall pay, in cash or cash equivalents,
at the time of vesting of Restricted Stock, any amount that the Company or
Subsidiary may reasonably determine to be necessary to satisfy any Federal,
state or local taxes of any kind required by law to be withheld with respect to
the vesting of or other lapse of restrictions applicable to the Restricted
Stock. To satisfy its withholding obligations, the Company or any Subsidiary
shall have the power to deduct from payments of any kind otherwise due to a
Participant (including salary or bonus payments) any federal, state or local
taxes of any kind or any applicable taxes required to be withheld with respect
to the vesting of the shares of Restricted Stock.

 

(2) Notwithstanding the foregoing, and subject to the terms of the Plan and the
prior approval of the Company or the Subsidiary (which approval may be withheld
by the Company or the Subsidiary, as the case may be, in its sole discretion),
the Participant may elect to satisfy such obligations, in whole or in part, (i)
by causing the Company or the Subsidiary to withhold shares of Common Stock
otherwise issuable to the Participant or (ii) by delivering to the Company or
the Subsidiary shares of Common Stock already owned by the Participant. The
shares of Common Stock so delivered or withheld shall have an aggregate Fair
Market Value equal to such withholding obligations. The Fair Market Value of the
shares of Common Stock used to satisfy such withholding obligation shall be
determined by the Company or the Subsidiary as of the date that the amount of
tax to be withheld is to be determined. A Participant may satisfy his or her
withholding obligation only with shares of Common Stock that are not subject to
any repurchase, forfeiture, unfilled vesting, or other similar requirements.

 

C. Limitation on Benefits. Notwithstanding anything contained in this Agreement
or the Plan to the contrary: (i) to the extent that any payments and benefits
provided for under the Plan, this Agreement, or any other agreement or
arrangement between the Company and the Participant (collectively, the
“Payments”) would constitute a “parachute payment” within the meaning of
Section 280G of the Code, the Participant and the Company may, upon mutual
agreement, take action that would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code; and (ii)
if and to the extent any Payments in respect of the Restricted Stock would,
absent application of this clause (ii), be an “excess parachute payment” within
the meaning of Section 280G of the Code (and the regulations promulgated
thereunder), the Participant and the Company may, upon mutual agreement, provide
that such Restricted Stock shall not accelerate in the event of a Change in
Control, and shall be honored, assumed, or new rights substituted therefor by
the new employer (or the parent or a subsidiary of such employer) in such Change
in Control. If the Participant and the Company mutually agree that Payments
would be reduced or eliminated, as the case may be, pursuant to the immediately
preceding sentence and such Payments would not be so reduced or eliminated, as
the case may be, if the stockholder approval requirements of Section 280G(b)(5)
of the Code are capable of being satisfied, the Company shall use its reasonable
best efforts to cause such Payments to be submitted for such approval prior to
the Change in Control giving rise to such Payments.

 

 5

 



7. Restrictive Covenants and Remedies for Breach.

 

A. Restrictive Covenants. In consideration of the receipt of the Restricted
Stock granted pursuant to this Agreement, the Participant agrees to be bound by
the covenants set forth below:

 

(1) Confidentiality. The Participant agrees that during the Participant’s
employment with the Company or its Subsidiaries, and thereafter, the Participant
shall not disclose confidential or proprietary information, or trade secrets,
related to any business of the Company or its Subsidiaries including without
limitation, and whether or not such information is specifically designated as
confidential or proprietary; all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers, and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, design, specifications, compilations, inventions, improvements, patent
applications, studies, research, methods, devices, prototypes, processes,
procedures, and techniques. Without limiting the foregoing in any way, the
Participant agrees that the terms of this Agreement, and of other related
agreements, shall be deemed to be confidential and proprietary information of
the Company that is subject to the foregoing confidentiality provisions and
shall be protected as such, although Participant may disclose this Agreement and
such other related agreements to immediate family members, and to his or her
financial or legal advisors, to the minimum extent necessary. The Participant’s
obligations under this Section 7A(1) are indefinite in term.

 

(2) Return of Company Property. The Participant acknowledges that all tangible
items containing any confidential or proprietary information or trade secrets,
including without limitation memoranda, photographs, records, reports, manuals,
drawings, blueprints, prototypes, notes, documents, drawings, specifications,
software, media, and other materials, including any copies thereof (including
electronically recorded copies), are the exclusive property of the Company and
its Subsidiaries, and the Participant shall deliver to the Company all such
material in the Participant’s possession or control upon the Company’s request
and in any event upon the termination of the Participant’s employment with the
Company or its Subsidiaries. The Participant shall also return any keys,
equipment, identification or credit cards, or other property belonging to the
Company or its Subsidiaries upon termination of the Participant’s employment or
the Company’s request.

 

 6

 



(3) Non-Piracy of Restricted Customers and Restricted Prospective Customers.
During Participant’s employment with the Company or its Subsidiaries, and for 12
months immediately after Participant’s employment at the Company or its
Subsidiaries terminates for any reason, Participant will not, anywhere in the
United States, solicit to provide, or engage in providing, any Competitive
Services or Products to any Restricted Customer or Restricted Prospective
Customer. For purposes of this Section 7: (a) “Restricted Customer” means any
person, agency, or entity to whom Participant (or others under Participant’s
direction and supervision), on behalf of the Company or its Subsidiaries,
provided Competitive Products or Services or about which Participant acquired
material, substantive information in the course of Participant’s employment with
the Company or its Subsidiaries, during the 24 month period immediately
preceding the date of Participant’s separation from the Company or its
Subsidiaries; (b) “Restricted Prospective Customer” means any person, agency, or
entity with whom Participant (or others under Participant’s direction and
supervision), on behalf of the Company or its Subsidiaries, was involved in
making a proposal to provide products or services during the 24 month period
immediately preceding the date of Participant’s separation from the Company or
its Subsidiaries; and (c) “Competitive Products or Services” means products or
services of the type provided by the Company or its Subsidiaries to any person,
agency, or entity during the 24 month period immediately preceding the date of
Participant’s separation from the Company or its Subsidiaries.

 

(4) Non-Solicitation and Non-Hiring of Restricted Employees. Participant agrees
that Participant shall not, during Participant’s employment with the Company or
its Subsidiaries, and for 12 months immediately after Participant’s employment
at the Company or its Subsidiaries terminates for any reason, directly or
indirectly, hire or solicit, or assist in the hiring or solicitation of, any
Restricted Employee for a position of employment outside the Company or its
Subsidiaries. This restriction includes and applies to situations where another
Company Employee initiates contact with Participant. “Restricted Employee” means
any person who was or is employed by the particular entity (Company or
Subsidiary) in which Participant was employed at any time during the 6 month
period immediately preceding the date of the potential hiring or solicitation
for hiring by the Participant.

 

B. Remedies.

 

(1) Generally. The Company and the Participant agree that the provisions of this
Section 7 do not impose an undue hardship on the Participant and are not
injurious to the public in that these restrictions do not prohibit Participant
from competing generally with the Company, but merely limit competition with
certain customers and prospective customers; that these provisions are necessary
to protect the business of the Company and its Subsidiaries; that the nature of
the Participant’s responsibilities with the Company under this Agreement provide
and/or will provide the Participant with access to confidential or proprietary
information or trade secrets that are valuable and confidential to the Company
and its Subsidiaries; that the Company would not grant Restricted Stock to the
Participant if the Participant did not agree to the provisions of this Section
7; that the provisions of this Section 7 are reasonable in terms of length of
time and scope; and that adequate consideration supports the provisions of this
Section 7. In the event that a court determines that any provision of this
Section 7 is unreasonably broad or extensive, the Participant agrees that such
court should narrow such provision to the extent necessary to make it reasonable
and enforce the provisions as narrowed. The Company reserves all rights to seek
any and all remedies and damages permitted under law, including, but not limited
to, injunctive relief, equitable relief, and compensatory damages for any breach
of the Participant’s obligations under this Section 7.

 

 7

 



(2) Forfeiture of Restricted Stock. Without limiting the generality of the
remedies available to the Company pursuant to Section 7B(1), if the Participant,
except with the prior written consent of the Company, materially breaches the
restrictive covenants contained in this Section 7, the Participant shall: (a)
forfeit any Restricted Stock granted pursuant to this grant (whether vested or
unvested); and (b) pay to the Company in cash any net after-tax gain the
Participant realized in cash in connection with the sale of vested shares of
Restricted Stock granted hereunder. These rights of forfeiture and recoupment
are in addition to any other remedies the Company may have against the
Participant for the Participant’s breach of the restrictive covenants contained
in this Section 7.

 

(3) Cumulative Obligations. The Participant’s obligations under this Section 7
shall be cumulative (but not duplicative, nor operate to extend the length of
any such obligations) of any similar obligations the Participant has under the
Plan or any other agreement with the Company or any of its Subsidiaries.

 

8. Code Section 409A. It is intended that this award comply with Code Section
409A or an exemption to Code Section 409A. To the extent that the Company
determines that the Participant would be subject to the additional 20% tax
imposed on certain nonqualified deferred compensation plans pursuant to Code
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company.

 



 8

 

 

9. Securities Law Matters. Except as otherwise provided in a registration rights
agreement, the Participant agrees that, in the event that the Company files a
registration statement under the Act with respect to a Public Offering of any
shares of its capital stock, the Participant agree that he or she will not
effect any sale or distribution of any shares of the Restricted Stock, including
but not limited to, pursuant to Rule 144 under the Act, within seven days prior
to and 180 days (or such shorter period as the managing underwriter for any
underwritten offering may agree) after the effective date of the registration
statement relating to such registration (the “Trigger Date”), except as part of
such registration or unless, in the case of a sale or distribution not involving
a Public Offering, the transferee agrees in writing to be subject to this
Section 9; provided that with respect to any shelf registration statement on
Form S-3, the Trigger Date shall be the pricing of any offering made under such
registration statement and the Participant agrees to execute a customary
holdback agreement with the underwriters for any such Public Offering.

 

10. Miscellaneous.

 

A. Notices. All notices, requests, demands, letters, waivers, and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery, or (iv) sent by fax, as
follows:

 

If to the Company, to:

 

Sterling Holdco, Inc.
c/o Providence Equity Partners L.L.C.

50 Kennedy Plaza
18th Floor
Providence, Rhode Island 02903
Fax: +1 (401) 751-1790
Attention: Christopher C. Ragona

 

with copies to:

 

SRA International, Inc.

4300 Fair Lakes Court
Fairfax, Virginia 22033
Fax: +1 (703) 803-1509
Attention: General Counsel

 

 9

 



If to the Participant, to the Participant’s last known home address, or to such
other person or address as any party shall specify by notice in writing to the
Company.

 

All such notices, requests, demands, letters, waivers, and other communications
shall be deemed to have been received (w) if by personal delivery, on the day
after such delivery, (x) if by certified or registered mail, on the fifth
business day after the mailing thereof, (y) if by next-day or overnight mail or
delivery, on the day delivered, or (z) if by fax, on the day delivered, provided
that such delivery is confirmed.

B. Data Privacy. In order to administer the Plan and the terms of this
Agreement, the Company may process personal data about the Participant. Such
data includes, but is not limited to, the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data about the
Participant, payroll information, and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan. By
accepting this grant of Restricted Stock, the Participant gives explicit consent
to the Company to process any such personal data.

 

C. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company, it successors and assigns, and to the Participant
and his or her personal representatives and assigns. Nothing in this Agreement,
express or implied, is intended or shall be construed to give any person other
than the parties to this Agreement or their respective successors or assigns any
legal or equitable right, remedy, or claim under or in respect of any agreement
or any provision contained herein.

 

D. Retention Rights. This Agreement does not give the Participant the right to
be retained or employed by the Company (or any Subsidiary) in any capacity. The
Company (and any Subsidiary) reserves the right to terminate the Participant’s
employment at any time and for any reason.

 

E. Waiver. Either party hereto may by written notice to the other: (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement; (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement; and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants, or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

 

 10

 



F. Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.

 

G. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

H. Amendment. In addition to any right of the Committee to amend or modify the
terms of the Restricted Stock as set forth in the Plan or this Agreement, the
terms of this Agreement may be amended or modified at any time, by an instrument
in writing signed by both parties hereto.

 

I. Entire Agreement. This Agreement, the Management Stockholders Agreement, and
the Plan set forth the entire understanding and agreement of the Participant and
the Company with respect to any shares of Restricted Stock granted hereunder to
Participant, and supersede any and all other understandings, commitments, term
sheets, negotiations, or agreements of or between the Participant and the
Company relating to Restricted Stock of the Company; provided, however, that the
restrictions set forth in Section 7 shall not supersede any other agreement into
which Participant has entered with the Company or its Subsidiaries pertaining to
post-employment activities.

 

J. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

 11

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

STERLING HOLDCO, INC.

 

 

By:_________________________________
Name:______________________________
Title:_______________________________



 

PARTICIPANT

 

____________________________________
«First_Name» «Last_Name»

 12

 

Exhibit A

 

 

 

Sterling Holdco, Inc.

 

JOINDER AGREEMENT

 

Date: _______________

 

Reference is made to that certain Management Stockholders Agreement of Sterling
Holdco, Inc. (the “Company”), dated as of February 9, 2012, a copy of which is
attached hereto (as amended from time to time, the “Management Stockholders
Agreement”).

 

The undersigned signatory, in order to become the owner or holder of shares of
any class of the capital stock of the Company, by virtue of the issuance by the
Company of shares of capital stock to such signatory and/or the transfer of
shares of capital stock to such signatory, hereby agrees that by the
undersigned’s execution hereof, the undersigned is a party to the Management
Stockholders Agreement subject to all of the rights, restrictions, conditions,
and obligations applicable to the Management Stockholders (as that term is
defined in the Management Stockholders Agreement) set forth in the Management
Stockholders Agreement. This Joinder Agreement shall take effect and shall
become a part of said Management Stockholders Agreement as of the date first
written above (or, if earlier, the effective date of the relevant issuance or
transfer of the shares of capital stock to the undersigned).

 

______________________________

[EMPLOYEE NAME]

 

 

ACCEPTED:

 

 

STERLING HOLDCO, INC.

 

By: ____________________________________

Name:

Title:

 13

 

Exhibit B

 

 

Section 83(b) Election

 

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount (if any) paid for those shares.

 

1.The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

 

TAXPAYER’S NAME: [ ]

TAXPAYER’S SOCIAL SECURITY NUMBER: [ ]

ADDRESS: [ ]

TAXABLE YEAR: Calendar Year 20[___]

 

2.The property which is the subject of this election is [_____] shares of common
stock of Sterling Holdco, Inc. (the “Company”).

 

3.The property was transferred to the undersigned effective as of July 1, 2013.

 

4.The property is subject to the following restrictions:

 

The shares of stock are subject to a risk of forfeiture and other restrictions
under the terms of a Restricted Stock Plan sponsored by the Company; of a
Restricted Stock Agreement between the Company and the undersigned; and of the
Company’s Management Stockholders Agreement.

 

5.The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $XXX per share x [______]
shares = $[ ].

 

6.For the property transferred, the undersigned paid no consideration ($0.00).

 

7.The amount to include in gross income is $[ ].  

 

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 



______________________________

Taxpayer

Dated:

 14

 

PROCEDURES FOR U.S. PARTICIPANT MAKING ELECTION UNDER INTERNAL REVENUE CODE
SECTION 83(B)

 

 

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective.1

 

1.You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

 

2.At the same time you file the election form with the IRS, you must also give a
copy of the election form to the Secretary of the Company.

 

3.You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

 

--------------------------------------------------------------------------------

1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 



 15

 